UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ANITA CAGAYAT,
Plaintiff,
Case No. 2:18-cv-1172

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. ._Iolson

UNITED COLLECTION BUREAU,
INC.,

Defendant.
OPINION AND ORDER
This matter is before the Court for consideration of Defendant United Collection Bureau,
Inc.’s (“UCB”) Motion to Dz'smiss (ECF No. 5), Plaintiff Anita Cagayat’s (“Cagayat”) Response
in Opposz‘tz`on (ECF No. 8), and UCB’s Reply (ECF No. 10). F or the reasons set forth below, the
Court GRANTS UCB’s Motion to Dz'smz`ss. (ECF No. 5).
I.
On October 3, 2018, Cagayat initiated this lawsuit against UCB, seeking damages for
UCB’s alleged violations of the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C.
§ 1692 et seq., and the Ohio Consumer Sales Practices Act (“OCSPA”) under Ohio Rev. Code
Ann. § 1345 et seq. See Pl.’s Compl. (ECF No. 1). Cagayat alleges that UCB sent her two
consumer debt collection letters (the “Letters”) that “featured a large glassine window, through
which a paper page With [Cagayat]’s name and address [are] Visible.” Pl. Compl. at 11 10.
Cagayat claims that “[t]he Words ‘Collection Bureau’ bleed through the paper page and are

clearly visible through the glassine window to the naked eye.” Id. at 11 12. Here is one of the

Letters that UCB sent to Cagayat:

-F-'!- . l.:::
I|-`;'j.';._.__.‘,_f_.._;:"_l_.l|| l
,` ` t.=‘_ =*.l?r-'\.-'='¢;rr-."..
’ z-‘-‘_T»`-=\"I l_-{' "

aw-amu--n-v»-:.lm--.l"n--a"m»l'¢¢l.au--
!Ul'l'.r\ ACAGA \'A}

014 DAMTH lb

C(IMUS f}l{ 023-lim

_-4¢¢___

B!,Q;E:IE~GYMJTE»EAS~KM Dl.\¢:#“ 1.-3

Pl.’s Compl., Ex. A. Cagayat attached this image to her complaint as an exhibit See id. UCB
also attached Exhibit A to its Motion to Dismiss. Def.’s Mot. to Dismiss at 6.

Cagayat further claims that her daughter saw the Letters and recognized that a debt
collector sent them. Id. at 3. UCB moves the Court to dismiss Cagayat’s claims because, in
UCB’s view, the allegations do not constitute a violation of l692f(8).

II.

F ederal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to
state a claim upon which relief can be granted. While Rule 8(a)(2) requires a pleading to contain
a “short and plain statement of the claim showing that the pleader is entitled to relief,” in order
“[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroji‘ v. Iqbal, 556 U.S. 662, 129
S. Ct. 1937, 1949, 173 L. Ed.2d 868 (2009) (quoting BellAtl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (clarifying plausibility standard articulated in Twombly). Further, “[a]lthough for
purposes of a motion to dismiss [a court] must take all the factual allegations in the complaint as
true, [it is] not bound to accept as true a legal conclusion couched as a factual allegation.” Id. at
1949-50 (quoting Twombly, 550 U.S. at 55) (intemal quotations omitted).

III.

To establish a claim under section 1692: (l) the plaintiff must be a “consumer;” (2) the
“debt” must arise out of transactions which are “primarily for personal, family or household
purposes;” (3) the defendant must be a “debt collector;” and (4) the defendant must have violated
section 1692’s prohibitions Wallace v. Washz`ngton Mut. Bank, F.A., 683 F.Sd 323, 326 (6th Cir.
2012). The only element at issue in this case is the fourth_whether UCB violated section
1692i(s) of the FDCPA.l

“To determine whether a debt collector’s conduct runs afoul of the FDCPA, ‘courts must
view any alleged violation through the lens of the “least sophisticated consumer”_the usual
objective legal standard in consumer protection cases.’ ” Stratton v. Porzfolio Recovery Assocs.,
LLC, 770 F.3d 443, 450 (6th Cir. 2014) (quoting Gionis v. Javitch, Block, Rathbone, LLP, 238
Fed. Appx. 24, 28 (6th Cir. 2007)).

Section 1692f(8) prohibits debt collectors from including “any language or symbol” “on
any envelope,” except the debt collector’s address and “business name if such name does not
indicate that he is in the debt collection business.” 15 U.S.C. § 1692f(8). “'I`he purpose of [§
1692f(8)] is apparently to prevent embarrassment resulting from a conspicuous name on the

envelope, indicating that the contents pertain to debt collection.” Ruzyna v. Collection Accounts

 

' ln Count One, Cagayat alleges that UCB only violated section 1692f(8).
3

Terminal, Inc., 478 F. Supp. 980, 982 (N.D. Ill. 1979). Cagayat alleges that the only language
that violates section 1692f(8) is UCB’s business name: United Collection Bureau, Inc., which the
parties agree indicates that UCB is a debt collection business2 Thus, because the exception does
not apply, section l692f(8) prohibits UCB’s business name from appearing on any envelope.

A. Cagayat’s Exhibits Indicate That UCB Did Not Violate § 1692f(8).

The issue is whether “Collection Bureau” appeared on the Letters’ envelopes Language
or symbols are “on an envelope” when they are visible “on the face of the envelope,” including
those that are clearly visible through an envelope’ s glassine windows See Douglass v.
Convergent Outsourcing, 765 F.3d 299, 302-03 (3d Cir. 2014) (holding an account number
printed on a letter and clearly visible through the glassine window violates § l692f(8)); see also
Palmer v. Crea'it Collection Servs., 160 F. Supp. 3d 819, 821 (E.D. Pa. 2015) (iinding a bar code
visible through a glassine Window violates § l692f(8)).

UCB argues that the “Collection Bureau” never appears on the face of the Letters’
envelopes Further, UCB notes that “there is no information on the face of the envelope that
UCB could have removed to further ensure compliance with the FDCPA.” Def.’s Mot. to
Dismiss at 6. ln contrast, Cagayat argues that her Complaint alleges “conduct that falls squarely
within § 1692f(8) [because] the words ‘Collection Bureau’ were printed on the letter, and a
person looking at the envelope in normal lighting can, without unusual strain or effort, clearly
read those words through the glassine window.” Pl.’s Mern. in Resp. at 4. In her view, “[i]t is

irrelevant where the words were printed.” Id. (emphasis in original). Other courts have noted

 

2 See Keasey v. Judgment Enforcement Law Fz`rm, No. 2:13-CV-420, 2014 WL 1744268 (W.D. Mieh. April 30,
20]4) (finding that the name “Judgrnent Enforcement Law Firm” above the return address on the envelope violated
section 16921”(8) because “[a] person viewing the mailing, including the least sophisticated consumer, could
reasonably conclude that a law firm dedicated to enforcing judgments is in the debt collection business.”)

4

that where the relevant language or symbols are printed is relevant See Brooks v. Magra Credit
Solutz‘ons, Inc., No. 15-9245, 2015 WL 6828142, at *6 (D. Kan. Nov. 6, 2015) (“§ 1692f(8) is
intended to prohibit markings on the outside of debt collection envelopes that suggest that the
contents of the envelope pertain to debt collection.”); Anenkova v. Van Ru Credz't Corp. , 201 F.
Supp. 3d 631 (E.D. Pa. 2016) (noting that the symbols at issue Were “clearly visible through a
glassine window.”).

Cagayat attached photographs of the Letters as exhibits to her Complaint C.f Fed. R.
Civ. P 10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the
pleading for all purposes.”) (emphasis added). UCB then attached one of those photographs to
its Motion to Disrniss. See Def.’s Memo. in Supp. of Mot. to Dismiss at 6 (ECF No. 6). The
Court may consider exhibits in determining whether dismissal is proper. See Morrison v. Circuit
Cz'ly Stores, Inc., 70 F. Supp. 2d 815 (S.D. Ohio 1999), aj‘irmed on other grounds 317 F.3d 646
(6th Cir. 2003) (evidence outside pleadings may not be used to support a motion unless evidence
is referenced in plaintiffs complaint and is central to plaintiffs claims); see also Biospherz`cs,
Inc. v. Forbes, Inc., 989 F. Supp. 748, 749-50 (D. Md. 1997) (finding that, when addressing a
motion to dismiss, the court could consider a photocopy exhibit that was central to the plaintiffs
claims and included in both parties’ court iiiings).

Reviewing the Exhibits, the Court concludes that “Collection Bureau” is neither
conspicuously included on the envelope nor clearly visible through the envelopes’ glassine
windows In contrast, those words are-at best_barely legible. Additionally, applying the least
sophisticated consumer standard, a person looking at the envelopes cannot read “Collection
Bureau” without unusual strain or effort because those Words are printed on the opposite side of

the Letters and are upside-down and backwards (e.g., “nca.mq uorloollof)”).

B. Cagayat’s Proposed Application of § 1692f(8) Would Lead To An Absurd Rcsult.

UCB argues that, even if the language was visible through the glassine windows, finding
an FDCPA violation based on Cagayat’s allegations would lead to an absurd result, about Which
courts interpreting § 1692f(8) have cautioned Indeed, courts have warned that § 1692f(8)
should not be read to create absurd results Douglass, 765 F.3d at 306 n. 9; Goswamz' v.
American Collections Enterprise, Inc., 377 F.3d 488, 492-93 (Sth Cir. 2004); Strand v.
Diverszfied Collection, 380 F.3d 316, 318 (8th Cir. 2004).

The Court agrees that finding UCB violated § 1692f(8) based on Cagayat’s claims Would
be an absurd result. As discussed supra, § 1692f(8) is intended “to prevent embarrassment
resulting from a conspicuous name on the envelope, indicating that the contents pertain to debt
collection.” Rulyna, 478 F. Supp. at 982. Further, the language that Cagayat claims violated the
FDCPA was not conspicuously marked on the outside of the envelopes lnstead, the words
“Collection Bureau” were printed on the inside portion of the letter, which is necessary for UCB
to collect debt. See Gardner v. Credit Mgmt, LP, 140 F. Supp. 3d 317, 321 (S.D. N.Y. 2015)
(noting that a literal application of § 1692f(8) may “yield the absurd result that a statute
governing the manner in which the mails may be used for debt collection might in fact preclude
the use of the mails altogether.”). In conclusion, such a technical interpretation of § 1692f(8)
would yield a “bizarre and idiosyncratic result.” Fed. Home Loan Mortg. Corp. v. Lamar, 503
F.3d 504, 507 (6th Cir. 2007).

Finally, Cagayat argues that even if UCB’s conduct does not directly violate § 1692f(8),
the conduct “still falls within the ‘extraordinarily broad’ reach of the FDCPA.” Pl.’s Memo. at 5
(citing Hartman v. Great Seneca Fz'n. Corp., 569 F.3d 606, 611 (6th Cir. 2009)). In Count One,

however, Cagayat only alleges that UCB violated section 1692f(8). See Pl.’s Compl. at 1111 22,

23. Therefore, the Court need not address whether UCB violated the “ ‘non-exhaustive list’ of
proscribed activities under § 1692f and find that the conduct at issue here has the same effect on
a debtor’s privacy. ...” See Pl.’s Memo. in Opp. at 5.

In conclusion, Cagayat fails to state an FDCPA claim against UCB. Therefore, the Court
DISMISSES Cagayat’s FDCPA claim.

C. Cagayat Has Failed to State a Claim Under Ohio Law.

In Count Two, Cagayat asserts that UCB violated the OCSPA. As Cagayat concedes,
however, “as a general rule, an FDCPA violation also constitutes [an OCSPA] violation.” Pl.’s
Memo. in Opp. at 9. Indeed, “any violation of any one of the enumerated sections of the FDCPA
is necessarily an unfair and deceptive act or practice in violation of R.C. § 1345 .02 and/or
1345.03.” Taylor v. Firsi Resolution Invest. Corp., 72 N.E.3d 573, 600 (Ohio 2016) cert denied
sub nom. First Resoluiion Inv. Corp. v. TaylorJarvis, 137 S. Ct. 398 (2016) (quoting Kelly v.
Monigomery Lynch & Assocs., Inc., No. l:07-CV-919, 2008 WL 1775251, at *ll (N.D. Ohio
April 15', 2008)). Therefore, because Cagayat has failed to allege that UCB violated the FDCPA,
She has also failed to state a claim under the OCSPA. Accordingly, the Court DISMISSES
Cagayat’s OCSPA claim.

IV.

ln conclusion, the Court GRANTS UCB’s Motion to Dismiss (ECF No. 5), thereby

DISMISSING With PREJUDICE Cagayat’s FDCPA and OCSPA claims The Court

DlRECTS the Clerk to enter judgment accordingly.

 

IT IS SO ORDERED.
§ ._\ ._`d_v`g\ /LV
DATE EDM D . SARGUS, JR.

CHIE ED STATES DISTRICT JUDGE

